MEMORANDUM OPINION
No. 04-06-00569-CV
Ramona IBARRA, Marcos Ibarra, Jr. and Maribel I. Rodriguez,
Appellants
v.
CITY OF LAREDO, United Water, Laredo, L.L.C. and United Resources, Inc. ,
Appellees
From the 111th Judicial District Court, Webb County, Texas
Trial Court No. 2004-CVF-001677-D2
Honorable Raul Vasquez, Judge Presiding

PER CURIAM


Sitting: Sarah B. Duncan , Justice
  Karen Angelini , Justice
  Sandee Bryan Marion , Justice


Delivered and Filed: November 22, 2006


DISMISSED FOR LACK OF JURISDICTION
 Ramona Ibarra, Marcos Ibarra, Jr., and Maribel I. Rodriguez attempted to appeal two separate orders dismissing their
claims against the City of Laredo, United Water Laredo L.L.C., and United Resources, Inc. They now contend that this
court does not have jurisdiction over their appeal because there is no final judgment in this case. We agree. 


 In general, an appeal may be taken only from a final judgment or order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,
195 (Tex. 2001). "A judgment issued without a conventional trial is final for purposes of appeal if and only if either it
actually disposes of all claims and parties then before the court, regardless of its language, or it states with unmistakable
clarity that it is a final judgment as to all claims and all parties." Id. at 192-93. Here, neither the December 19, 2005 order
granting United Water Laredo's and United Resources's motion for summary judgment and dismissing the appellants' claims
with prejudice nor the January 5, 2006 order granting the City of Laredo's motion to dismiss for lack of prosecution and
dismissing the appellants' claims with prejudice addressed the counterclaim for attorney's fees brought by United Water
Laredo against appellants. In addition, neither order states with unmistakable clarity that is a final judgment as to all claims
and all parties. The existence of a "Mother Hubbard" clause in each order is no longer indicative "that [its inclusion in] a
judgment rendered without a conventional trial is final for purposes of appeal." Id. at 203-04. Accordingly, since there is no
final judgment in this case, we dismiss this appeal for lack of jurisdiction.  


       PER CURIAM